Citation Nr: 0607378	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-35 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from February 1953 to January 
1955.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in June 2001, which denied the claim.

The veteran also perfected his appeal for a claim of service 
connection for low back condition.  However, service 
connection was granted for this condition in a December 2005 
rating decision.  Therefore, this issue has been resolved and 
is not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran suffered a chip fracture to the right humerus 
in service. 

3.  There is no evidence of treatment for or findings of 
arthritis of the shoulders in service, nor is there evidence 
of arthritis within one year following discharge from active 
duty service.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current bilateral 
shoulder condition is causally related to his active service.






CONCLUSION OF LAW

A bilateral shoulder condition was not incurred or aggravated 
during service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 5107; § 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a December 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The RO also 
called the veteran in June 2001 regarding the VCAA, and the 
veteran indicated that he knew of no other sources of 
evidence other than VA examinations, service medical records, 
and private records which had already been submitted.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as a September 2003 Statement of the 
Case (SOC), and a May 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand 
from the notice provided what was needed.  See Mayfield, 
supra.  Accordingly, there is no further duty to notify, and 
no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

Service medical records show the veteran fell down a flight 
of stairs in his barracks in early June 1053, injuring his 
right shoulder and his low back.  X-ray revealed a minimal 
chip fracture in the region of the tuberosity of the right 
humerus.  He was given sling support for the humerus 
fracture.  At a follow up in late June 1953, the veteran 
showed marked improvement.  This record mentions that the 
fracture had occurred to the left humerus.  His limited 
profile was continued due to his back.  The 1955 separation 
examination revealed no evidence of any chronic shoulder 
disorder. 

During a March 1955 VA examination, the veteran did report on 
the cover sheet that his left should bothered him a little, 
but the general medical examination did not diagnose any 
shoulder problem.  

A note from the a private physician, received in February 
1999, indicates that the veteran provided a history of 
fracturing both clavicles in basic training.  The physician 
reported that the veteran suffered from chronic pain in both 
shoulders.  The physician enclosed X-rays of both shoulders 
from December 1998.  X-ray 
of the veteran's left shoulder showed some mild narrowing of 
the left acromio-clavicular joint.  No evidence of fracture, 
dislocation, or bone destruction was seen at this time.  No 
evidence of calcifications within the soft tissues was found.  
With respect to the right shoulder, a small spur was observed 
on the inferior aspect of the distal clavicle.  The joint 
space appeared maintained and there was no evidence of 
fracture, bone destruction, dislocation, or abnormal 
calcifications of the soft tissues.  

The veteran was accorded a VA examination in November 1999.  
At this time, his pertinent past medical history was 
discussed, to include his falling down a flight of stairs and 
sustaining a chip fracture during basic training in service.  
The veteran indicated no history of surgery.  Upon physical 
examination, no deltoid, supraspinatus or infraspinatus 
atrophy was observed.  Slight tenderness was found near the 
veteran's right side acromioclavicular joint and the veteran 
was diagnosed with right shoulder acromioclavicular joint 
arthritis.  In an addendum to this examination, dated in 
March 2002, the examiner noted that he reviewed the claims 
file.  He opined that there is no relationship between the 
veteran's prior chip fracture and the current arthritis in 
his acromioclavicular joint.  He added that the opinion 
regarding a current diagnosis of arthritis was based purely 
on findings of tenderness and the veteran's complaints.

Private chiropractic records from November 2003 indicate 
treatment for neck and back pain.  Complaints of bilateral 
shoulder spasms were noted.

In correspondence from the veteran, dated November 2003, he 
indicated that his shoulders were injured during service when 
he was pushed down a flight of stairs while wearing a full 
heavy field pack.  He indicated that he had shoulder pain 
since leaving service.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
arthritis (degenerative joint disease) develops to a degree 
of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a bilateral shoulder condition.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
any of the individuals who submitted lay statements on his 
behalf, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  Consequently, 
while he is competent as a lay person to describe his visible 
symptomatology, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1) (2005).

The competent evidence reflects that the veteran has current 
disability in both shoulders.  The evidence does not show, 
however, that his current conditions are related to service.  
Hickson, 12 Vet. App. at 253.

With respect to the veteran's right shoulder, the Board notes 
that the veteran did sustain a chip fracture to his right 
humerus during service in June 1953.  However, within a 
matter of weeks, this condition was markedly improved and 
largely asymptomatic.  There is no evidence of a disease or 
injury involving the veteran's left shoulder occurring at any 
time during service.  The notation in the veteran's June 1953 
orthopedic follow up, indicating a left humerus fracture, is 
obviously a typographical error, as the other service medical 
records, including the X-ray report at the time of the 
injury, note the veteran suffered a chip fracture to the 
right humerus.  The veteran's separation examination was 
negative for any shoulder disability.

There is no evidence of arthritis of the shoulders in service 
or for many years thereafter.  Post service, the earliest 
medical evidence of any shoulder disability is found in 
private radiology records from December 1998, over 43 years 
after his discharge from active duty service.  While the 
veteran did complain of left shoulder discomfort at his 1955 
VA examination, no diagnosis of any shoulder disability was 
provided at that time.  Thus, there is no evidence of 
arthritis manifested to a compensable degree within one year 
following discharge from service.  See 38 C.F.R. § 3.307, 
3.309.

With respect to the right shoulder, although there is 
evidence of injury in service, there is no competent medical 
evidence of record relating his current shoulder complaints 
to service.  With respect to the left shoulder, there is no 
evidence of any injury to that shoulder in service.  While 
the veteran provided a history of a fracture of both 
clavicles in service to his private provider, there is no 
evidence of fractures to either clavicle in service.  
Moreover, the private physician only reiterated the history, 
he did not provide an opinion that the veteran's current 
shoulder problems were related to service.  The Court has 
held that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Because there is no evidence of a fracture of the 
clavicles in service, or an opinion from the private 
physician linking the current shoulder problems to service, 
the Board finds this evidence to be of little probative 
weight.  

Moreover, on the March 2000 examination addendum, the VA 
physician opined that there was no relationship between the 
veteran's in-service chip fracture of the humerus and his 
right shoulder arthritis.  This opinion was provided 
following a thorough review of the claims file and discussion 
of the evidence.  The Board finds this competent medical 
evidence to be highly probative and to weigh heavily against 
the veteran's claim.  

In summary, while the veteran did suffer a chip fracture of 
the humerus in service, the preponderance of the evidence 
fails to establish that the veteran's current right shoulder 
disorder is related to that injury.  Due to the lack of any 
left shoulder disability in service, the absence of competent 
medical evidence linking his right or left shoulder condition 
to service, and the absence of arthritis within one year of 
discharge from service, the Board finds that the criteria for 
a grant of service connection are not met.  Thus, the appeal 
is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for a bilateral shoulder 
condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


